DENECKE, C. J.
This proceeding is pursuant to ORS 254.060 to review a ballot title for a proposed initiative measure. After the petitioners petitioned for review, the Attorney General, while maintaining that the proposed title was sufficient and fair, was willing, because of the request of the sponsors of the measure, to accept the title proposed by the petitioners, with the exception of the caption.
The caption originally proposed by the Attorney General was:
"LIMITS FOREST, ROADWAY, PUBLIC LAND HERBICIDE SPRAYING”
The petitioners proposed a caption:
"LIMITS FOREST MANAGEMENT, OTHER HERBICIDE SPRAYING: PURCHASE LICENSE SOMETIMES REQUIRED”
Subsequently, the Attorney General proposed an alternative caption reading:
"LIMITS FOREST, OTHER HERBICIDE SPRAYING: PHENOXY HERBICIDE PURCHASE LICENSE REQUIRED”
Petitioners have no objection to the last clause in the alternative caption proposed by the Attorney General. The only controversy remaining is whether "MANAGEMENT” should be used in the caption. Technically, petitioners are correct; the forest spraying which would be limited by the proposed initiative relates to "managing forests.” However, in petitioners’ proposed caption it is not apparent that "MANAGEMENT” relates to "SPRAYING.” We are of the opinion that the alternative proposal of the Attorney General is sufficient and fair.
The following ballot title is certified:
"LIMITS FOREST, OTHER HERBICIDE SPRAYING: PHENOXY HERBICIDE PURCHASE LICENSE REQUIRED”
*532"Question: Shall aerial phenoxy herbicide forest management spraying be banned; all phenoxy herbicide purchasers be licensed; other herbicide spraying be limited?
"Explanation: Bans aerial phenoxy herbicide forest management spraying. Other forest management herbicide spraying requires 200-foot buffers between spray areas and property boundaries, streams (including intermittent), other waters; roadway notice posting; notice to nearby owners, residents, water users. Requires notice posting for herbicide spraying of public recreational land, public land near public buildings. 'No spray’ posting by landowner or resident, willing to clear vegetation, prohibits roadside herbicide spraying. Phenoxy herbicide purchase by any person requires license.”